 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDoutside the negotiations as summarized above showed unmistakably that Respond-ents at no time intended to reach an agreement with the Union but were intenton destroying it as the bargaining representative of the employees.'I therefore conclude and find that at all times on and after April 28, 1965,Respondents refused to bargain with the Union within the meaning of Section 8(a)(5) and (d) of the Act.I conclude and find further that the strike which began on June 1, was causedand prolonged by Respondents' unfair labor practices as herein found.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.By interfering with, restraining, and coercing its employees in the exercise ofrights guaranteed in Section 7 of the Act, Respondents collectively and severallyengaged in unfair labor practices within the meaning of Section 8(a)(1).2.All dental laboratory processing workers of Respondents, excluding officeemployees and nondental laboratory processing delivery employees, guards, andsupervisors as defined in the Act constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) of the Act.3.At all relevant times a majority of the employees in the foregoing unit havedesignated and selected the Union as their representative for the purposes of col-lective bargaining with Respondents and the Union was the exclusive representa-tive of all such employees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, or other conditions of employment.4.By refusing to bargain with the Union on and after April 28, 1965, Respond-ents engaged in unfair labor practices proscribed by Section 8(a)(5) and (1) ofthe Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents collectively and severally engaged in certainunfair labor practices, I shall recommend that they cease and desist therefrom andthat they take certain affii mative action of the type which is conventionally orderedin such cases as provided in the Recommended Order below and which I find neces-sary to remedy and to remove the effects of the unfair labor practices and to effec-tuate the policies of the Act. Because Respondents' extensive and flagrant unfairlabor practices were designed to defeat the self-organization of their employees, andto destroy the Union as their collective-bargaining representative, I shall recom-mend a broad cease and desist order.[Recommended Order omitted from publication.]1 The stipulated facts concerning the number of employees who struck on June 1 (52out of 70) plainly established the Union's continuing majority status To support an as-serted doubt of majorityna of June 15,Respondents offered to prove that a substantialnumber of strikers crossed the picket line and retained to work after the strike began.Such facts trere plainly irrelevant in view of (1) the Union's majority status when thestrike began , (2) the finding herein of a refusal to bargain on and after April 28 , and(3) Respondents' other unlawful conduct as found aboveGeneral Electric CompanyandSchenectady Draftsmen'sAsso-ciation,Local147, AFTE, Petitioner.Case 3-UC-3.August 12,1966DECISION AND ORDERUpona petition dulyfiledunder Section 9(b) of the NationalLabor Relations Act, as amended,a hearing was held before a160 NLRB No. 42. GENERAL ELECTRIC COMPANY505Hearing Officer of the National Labor Relations Board. The Hear-ing Officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed. Thereafter, the Employer and theUnion file briefs.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-inember panel [Chairman McCulloch and Members Fanning andJenkins] .Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act, and it will effectuate the purposes of the Act to assert ju-risdiction herein.2.This proceeding involves the Employer's Schenectady, NewYork, plant, where it is engaged in the manufacture of electricalappliances, equipment, and related products. Since July 6, 1943, thePetitioner has been the certified bargaining representative of thefollowing unit.All draftsmen, including senior and junior designers, seniorsand junior detailers, and tracers, excluding foremen, supervisoryofficials and tool designers who do not work exclusively at a draw-ing board, at the Schenectady works of the Company.On November 3, 1965, the Petitioner filed a petition seekingclarification of the above unit to include engineering designersand technical visualizer. The Petitioner contends that the work ofthe engineering designers and the technical visualizer is no differ-ent from work currently being performed by unit employees.The engineering designers were included in the unit and partici-pated in the election that resulted in the 1943 certificate. In 1952,the engineering designers sought to withdraw from the unit. OnApril 16, 1953, the Union and the Employer signed a "Memoran-dum of Agreement" in which it was agreed that the bargainingunit "does not include employees of said Works of the Companywho are classified as Engineering Designers." The Union has notsince then represented these employees, although in January 1965 itfiled a grievance claiming that a named engineering designer wasdoing unit work.In 195T, the Employer established the classification of equipmentvisualizer, later changed to technical visualizer.W. R. Curtis, anillustrator included in the bargaining unit, was assigned the job. OnNovember 15, 1957, Curtis resigned from the Union "due toadvancement." In 1964 a shop steward asked Curtis to rejoin theUnion. Curtis refused, asserting that his classification was notincluded in the bargaining unit. Shortly after this the Union filed agrievance asserting that Curtis was performing unit work. Thegrievancewas later abandoned. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDEngineering designers work in 7 of the 14 departments at Employ-er's Schenectady plant that employ unit employees. In general, theywork alongside and under the same supervision as the unit designers.Although the work they do is similar to that of the designers, in gen-eral they are allowed more freedom in which to develop new ideasand are not required to follow prescribed drafting procedures. Fur-ther, the work they do is far more varied than that of the designersand in some cases involves work other than drafting. The engineer-ing designers are paid on a scale different from that of unit employ-ees with a substantially higher maximum and fringe benefits of non-unit employees.Although the illustrators in the unit do work similar to that of thetechnical visualizer, a majority of their time is spent making concep-tual drawings and doing freehand sketching. Further, the technicalvisualizer has his own office apart from the unit illustrators, is paidon a different wage scale, and receives fringe benefits not availableto unit employees.In view of the foregoing, and upon the entire record, includingespecially the 13-year interval during which the Union did not repre-sent the engineering designers and the 9-year interval during whichthe technical visualizer was without union representation, we findthat the issues herein raise a question concerning representation notproperly to be resolved by a petition for clarification of unit. Accord-ingly, we shall dismiss the petition.[The Board dismissed the petition to amend and clarifycertification.]Follett CorporationandRetail,Wholesale and Department StoreUnion(RWDSU),AFL-CIO,Petitioner.Case 13-RC-10758.August 12,1966DECISION ON REVIEW AND CERTIFICATIONOF REPRESENTATIVEOn April 15, 1966, the Regional Director for Region 13 issued aSupplemental Decision on Objections and Direction of Second Elec-tion in the above-entitled proceeding, in which he sustained theEmployer's objections to conduct of the Petitioner affecting theelection results,' set aside the election, and directed that a second'The tally of ballots for the election, which was held onMarch16, 1966, showed thatof approximately118 eligible voters, 113 cast ballots, of which 68were for and 39 againstthe Petitioner,5 were challenged,and 1was void Thechallenges were insufficient in num-ber to affect the results.160 NLRB No. 37.